Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,788,243. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the instant claims are found in the cited claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites that the bell is brazed onto the plurality of tubes. However claim 16 recites that the bells are formed by sizing out distal ends of the tubes. The specification provides that these two methods are alternatives (first paragraph after “detailed description of invention”). Therefor due to the dependency structure of the claims, a new embodiment is created that is not disclosed by combining alternative embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2,110,430) in view of Kawahara et al (US 2016/0047501), and in further view of Jung et al (US 2016/0362829), Shin (US 2014/0062083), or Michitsuji (US 9,109,820) in the alternative.
Regarding claims 1 and 9, Swanson discloses a refrigerant distributor for use in an HVAC system (1:1-7), comprising:
a housing (23), the housing comprising an inlet and a plurality of outlets (inlet receives refrigerant from 24 and distributes to a plurality of outlets leading to tubes 38);
a plurality of distributor tubes (38), the plurality of distributor tubes connected to the
plurality of outlets (shown in figures 1-2 and 5) of the housing (23) at one end and comprising a plurality of bells at distal ends (the ends of tubes 38 adjacent element 16 are enlarged and are
thus bell ends shown in figure 5);
a plurality of tubes connected with the plurality of bells (ends 16 of tubes 12 connect with the bell ends of tubes 38 as shown in figure 5);
wherein first ends of the plurality of tubes (extending from evaporator 14) are attached with the plurality of bells (at 16).
Swanson lacks crimping.
Kawahara provides for the connection of tubes wherein a tube (10) is inserted into a bell (20): wherein the bell comprises a crimping section (21), the crimping section being interposed between first and second cylindrically-shaped sections of the plurality of bells (figures 3 and 4 show the crimping section 21 dividing two cylindrical sections of the bell 20).
It would have been obvious to one of ordinary skill in the art to have provided Swanson
with the crimping style connection of Kawahara at each of the connections 16 of Swanson in
order to provide a high strength joint and prevent loosening [0006]-[0010]. Further as Swanson
has established that there is a connection between the tubes and distributor tubes but is merely
silent concerning the precise means of doing so it would be a necessity when making/using the
device of Swanson to select a connection means. It has been held that the mere selection of a
known prior art solution (the crimping of Kawahara) being employed in a known and predictable
way is obvious.
Swanson lacks a plurality of shells.
Shin discloses (refer to figure 5 unless otherwise noted) a means for connecting tubes (10 and 10’) including a shell (15) comprising first, second, and third outer diameters, each larger than the last (due to the contour the shell 15 has an infinite number of diameters).
It would have been obvious to one of ordinary skill in the art to have provided Swanson with the shell 15 of Shin in order to reinforce the connection.
It is noted that as the shell is applied to each of the tubes of Swanson there is a plurality of shells.
Alternatively, Jung discloses (refer to figure 6 unless otherwise noted) a means for connecting tubes (10 and 20) including a shell (30) comprising first, second, and third outer diameters, each larger than the last (due to the contour the shell 15 has an infinite number of diameters).
It would have been obvious to one of ordinary skill in the art to have provided Swanson with the shell 30 of Jung, which performs a locking function, in order to secure the joint.
It is noted that as the shell is applied to each of the tubes of Swanson there is a plurality of shells.
In a further alternative, Michitsuji discloses a plurality of shells (27 of figure 2 or 3) each shell (figure 9) includes first, second, and third outer diameters, each larger than the last (three distinct diameters shown in figure 9). 
It would have been obvious to one of ordinary skill in the art to have provided Swanson with the shell 27 of Michitsuji, which performs a decrease in pressure loss at the outlet side of the evaporator, in order to decrease pressure drop.
Regarding claims 2 and 10, Swanson and Kawahara disclose the second cylindrically shaped section comprises a first portion (between 21 and 22 of figure 3 of Kawahara) and a second portion (22 of figure 3 of Kawahara), the second portion having a smaller diameter than the first portion and decreasing in diameter linearly to an end thereof.
Regarding claim 3, Swanson as modified by Shin or Jung discloses the plurality of shells extend around their respective bells and tubes (Shin shows the shell 15 extending around a bell end of 10 and the tube of 10’; Jung discloses the shell 30 extending around the bell end of 10 and the tube end of 20).
Regarding claim 4, Swanson as modified by Michitsuji discloses the third outer diameter (35 of Michitsuji) terminates at an end of the shell and comprises the largest outer diameter of the shell.
Regarding claims 5 and 13, Swanson discloses the distributor, but is silent concerning aluminum. Kawahara discloses the use of aluminum for fluid handling ([0008] and [0075]). It would have been obvious to one of ordinary skill in the art to have provided Swanson with the aluminum due to its well known material properties of corrosion resistance, machineability, and light weight.
Regarding claims 6 and 14, Swanson discloses the bells are formed by sizing out of the plurality of tubes.
With respect to the product-by-process limitation (bold, italicized above), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the method of sizing out does not impart structure distinct from the prior art. MPEP 2113. Alternatively, Shin discloses sizing out of the tube to form a bell (with expansion member 30). It would have been obvious to one of ordinary skill in the art to manufacture the bell by sizing out in order to form a bell from an existing tube end which allows for ready installation after cutting tubes to length.
	
Regarding claims 7 and 15, Swanson discloses the bells are brazed onto the plurality of tubes.
With respect to the product-by-process limitation (bold, italicized above), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the method of sizing out does not impart structure distinct from the prior art. MPEP 2113. Alternatively, it would have been obvious to one of ordinary skill in the art to attach the bell by brazing in order to provide a sealed and permanent connection.
Regarding claims 8 and 12, Swanson discloses the plurality of bells are attached to inlets of an evaporator coil (10).
Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2,110,430) in view of Kawahara et al (US 2016/0047501), in view of Shin (US 2014/0062083) and alternatively in further view of Jung et al (US 2016/0362829), 
Regarding claim 16, Swanson discloses a method of constructing a refrigerant distributor (1:1-7), comprising:
providing a housing (23), the housing comprising an inlet and a plurality of outlets (inlet receives refrigerant from 24 and distributes to a plurality of outlets leading to tubes 38);
attaching a plurality of distributor tubes (38) to the plurality of outlets (shown in figures 1-2 and 5);
forming at the ends of the plurality of distributor tubes (38) a plurality of bells (16);
connecting a plurality of tubes to the plurality of bells (figure 5 shows connection of tube extending from bell 16 to the evaporator 10);
attaching the plurality of bells to inlets of an evaporator coil (10).
Swanson lacks the step of “sizing out”.
Shin discloses the technique of sizing out a tube end to form a bell end (steps shown in figure 3 when expansion member 30 is inserted into tube 10 to form a bell). It would have been obvious to one of ordinary skill in the art to manufacture the bell by sizing out in order to form a bell from an existing tube end which allows for ready installation after cutting tubes to length.
Swanson lacks crimping.
Kawahara provides for the connection of tubes wherein a tube (10) is inserted into a bell (20): wherein the bell comprises a crimping section (21), the crimping section being interposed between first and second cylindrically-shaped sections of the plurality of bells (figures 3 and 4 show the crimping section 21 dividing two cylindrical sections of the bell 20).
It would have been obvious to one of ordinary skill in the art to have provided Swanson
with the crimping style connection of Kawahara at each of the connections 16 of Swanson in
order to provide a high strength joint and prevent loosening [0006]-[0010]. Further as Swanson
has established that there is a connection between the tubes and distributor tubes but is merely
silent concerning the precise means of doing so it would be a necessity when making/using the
device of Swanson to select a connection means. It has been held that the mere selection of a
known prior art solution (the crimping of Kawahara) being employed in a known and predictable
way is obvious.
Swanson lacks a plurality of shells attached to the bells.
Shin discloses (refer to figure 5 unless otherwise noted) a means for connecting tubes (10 and 10’) including a shell (15) comprising first, second, and third outer diameters, each larger than the last (due to the contour the shell 15 has an infinite number of diameters) attached to a bell portion.
It would have been obvious to one of ordinary skill in the art to have provided Swanson with the shell 15 of Shin in order to reinforce the connection.
It is noted that as the shell is applied to each of the tubes of Swanson there is a plurality of shells.
Alternatively, Jung discloses (refer to figure 6 unless otherwise noted) a means for connecting tubes (10 and 20) including a shell (30) comprising first, second, and third outer diameters, each larger than the last (due to the contour the shell 15 has an infinite number of diameters) wherein the shell is attached to a bell.
It would have been obvious to one of ordinary skill in the art to have provided Swanson with the shell 30 of Jung, which performs a locking function, in order to secure the joint.
It is noted that as the shell is applied to each of the tubes of Swanson there is a plurality of shells.
Regarding claim 17, Swanson and Kawahara disclose the second cylindrically shaped section comprises a first portion (between 21 and 22 of figure 3 of Kawahara) and a second portion (22 of figure 3 of Kawahara), the second portion having a smaller diameter than the first portion and decreasing in diameter linearly to an end thereof, and wherein first ends of the plurality of tubes are attached within the plurality of bells via crimping at the crimping section around the enlarged region (shown in figure 7B of Kawahara).
Regarding claim 18, Swanson discloses the distributor, but is silent concerning aluminum. Kawahara discloses the use of aluminum for fluid handling ([0008] and [0075]). It would have been obvious to one of ordinary skill in the art to have provided Swanson with the aluminum due to its well-known material properties of corrosion resistance, machineability, and light weight.
Regarding claim 20, Swanson discloses the plurality of bells are connected to the tubes but lacks brazing. The examiner takes official notice that brazing is old and well known for connecting tubes. It would have been obvious to one of ordinary skill in the art to have connected the tube to bell at 16 with brazing in order to establish a permanent and hermetic connection.
Allowable Subject Matter
Claims 11 and 19 are not rejected under prior art. A properly filed terminal disclaimer would overcome the double patenting rejection above and therefor if provided in independent form would be allowable. As shown by figure 9 of Michitsuji, a shell terminating at a third and largest diameter is known. However it would not be obvious to extend the known shell about the bell structure, within all the context supplied by the claim, absent impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763